ROLAND L. BELSOME, Judge.
_JjThe defendant, Cardell Ellis, is seeking to have his conviction and sentence reversed on the grounds that the evidence was insufficient to prove his guilt. The defendant was charged, convicted, and sentenced for home invasion of an apartment leased by his girlfriend’s mother. Previously on appeal, this Court, addressing the sufficiency of evidence, affirmed the conviction and remanded the matter solely for the imposition of a mandatory fine. See, State v. Ellis, 12-0540, p. 9 (La.App. 4 Cir. 1/16/13), 109 So.3d 944, 950.
Subsequently, present counsel sought an out of time appeal, which was granted. As in his last appeal, the defendant now argues that the evidence was insufficient to prove that his entry was unauthorized, as he obtained an oral sublease and was paying rent to temporarily reside in the dwelling. In his prior appeal, this Court conducted a review under the Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979), and found that though the defendant had prior consent to enter the apartment, the evidence was sufficient to prove that the defendant’s entry at the time of the incident was unauthorized. Since this Court |2has already fully addressed the assignment of error asserted here and the defendant has not asserted any error or deficiencies associated with the previous ruling, we need not address the issue again. See, State v. Winding, 00-0364, p. 5 (La.App. 4 Cir. 4/11/01), 787 So.2d 385, 389. Accordingly, the defendant’s out of time appeal is dismissed.
APPEAL DISMISSED.